IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40828
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DON EDWARD DAVIS, JR.,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. V-00-CR-84-ALL
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael K. Burns, appointed counsel for Don Edward Davis,

Jr., has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Davis has

filed a response.   Our independent review of the brief, Davis's

response, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.   Davis's motion for

appointment of new counsel is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.